Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,764,677.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the method and apparatus of a communication system comprising an earpiece removably engageable with or in proximity to an ear of a user, a mouthpiece component removably engageable to one or more teeth of the user, zero or one or more selectable sound processing modes and/or zero or one or more selectable sound reception modes, wherein the one or more selectable sound processing modes comprise at least one of a gain mode and attenuation mode, wherein the one or more selectable sound reception modes comprise a mouthpiece reception mode and/or an earpiece reception mode, wherein the earpiece component comprises the control interface, and the control interface comprises one or more switches, buttons, knobs, touch screens and/or touch surfaces, wherein the earpiece component is configured to transmit or receive communications wirelessly, and the earpiece component is in wireless communication with the mouthpiece, a microphone, and an actuator is configured to vibrate against a tooth, attenuating the sound .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-14, 20-23, 25, 28-30, 32, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Anjanappa et al. (US 7,486,798) in view of Rader (US 8,433,080) and/or Abolfathi et al. (US 2009/0149722).
Regarding claim 2, Anjanappa et al. teaches a communication system comprising an earpiece (earset/headset, figure 7, col. 7, lines 8-13) removably engageable with or in proximity to an ear of a user, wherein a first sound is transmittable to the ear via the earpiece, a mouthpiece (figures 3, 4, 5, 6, 7), wherein a second sound is receivable via the mouthpiece (7, 12, 26, the wireless tooth bone conduction microphone). 
Anjanappa does not specifically disclose the zero or more selectable sound processing modes as claimed.  However, providing the selectable sound processing modes in a communication system is well known in the art.
Rader and/or Abolfathi et al. teaches a communication system comprising the selectable sound processing modes (figures 4, 6, col. 8, lines 53-62 and col. 9, lines 43-51 in Rader; and figure 4, paragraphs [0044] and [0083]-[0084] in Albolfathi).  
Therefore, it would have been obvious to one skilled in the art to provide any processing modes such as the selectable sound processing modes, as taught by Rader or Abolfathi et al., in the system of Anjanappa for better providing the adjustments and the desired frequency in the system.
Regarding claim 3, as broadly claimed, Anjanappa in view of Rader or Abolfathi does not specifically disclose the one or more selectable sound processing modes comprising at least one of a gain mode, a unity gain mode and an attenuation mode as claimed.  However, the Examiner takes the Office Notice that providing the gain or attenuation mode in the processing modes in a hearing system is known in the art.

	Regarding claims 4-5, as broadly claimed, Anjanappa in view of Rader or Abolfathi teaches the one or more selectable sound processing modes that are selectable via a control (36 in Rader; and 28 in Abolfathi).  Anjanappa in view of Rader or Abolfathi does not specifically disclose a control interface comprising one or more switches, buttons, knobs, touch screens and/or touch surfaces as claimed.  However, the Examiner takes the Office Notice that providing a remote control comprising a control interface comprising one or more switches, buttons, knobs, touch screens and/or touch surfaces is known in the art.
	Therefore, it would have been obvious to one skilled in the art to provide any control in the system of Anjanappa in view of Rader or Abolfathi such as providing a control interface comprising one or more switches, buttons, knobs, touch screens and/or touch surfaces for better selecting and controlling the processing modes in the system.
Regarding claim 6, as broadly claimed, Anjanappa et al. in view of Rader or Abolfathi teaches the earpiece comprising the one or more selectable sound processing modes (figures 4, 6, col. 8, lines 53-62 and col. 9, lines 43-51 in Rader; and figure 4, paragraphs [0044] and [0083]-[0084] in Albolfathi)
Regarding claim 7, as broadly claimed, Anjanappa et al. in view of Rader or Abolfathi et al. teaches the earpiece that is configured to provide noise protection, is configured to dampen sound, and/or is configured to cancel sound (paragraph [0044] in Abolfathi et al.).

Regarding claim 9, as broadly claimed, Anjanappa et al. in view of Rader or Abolfathi teaches a microphone (7, 12, 26, figures 3, 4, 5, 6 and 7 in Anjanappa; figures 4, 6 in Rader; and figures 4, 27A, 27B, 28, 29 in Abolfathi).
Regarding claim 10, Anjanappa et al. in view of Rader or Abolfathi teaches the earpiece or the mouthpiece that comprises the microphone (7, 12, 26, figures 3, 4, 5, 6 and 7 in Anjanappa; figures 4, 6 in Rader; and figures 4, 27A, 27B, 28, 29 in Abolfathi).  
Regarding claim 11, Anjanappa et al. in view of Rader or Abolfathi teaches a vibratable actuator, wherein when the mouthpiece is worn by the user and the actuator vibrates, audio communication is delivered to the user via bone conduction (figures 3, 4, 5, 6 and 7 in Anjanappa et al., figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and lines 22-30 and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29, paragraphs [0041], [0048], [0053] and [0062] in Abolfathi).  
Regarding claim 12, Anjanappa et al. in view of Rader or Abolfathi teaches the mouthpiece that comprises the actuator (figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and lines 22-30, and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29, paragraphs [0041], [0048], [0053] and [0062] in Abolfathi).
Regarding claim 13, as broadly claimed, Anjanappa et al. teaches a communication system comprising an earpiece (earset/headset, figure 7, col. 7, lines 8-12) removably engageable with or in proximity to an ear of a user, wherein a first sound is transmittable to the ear via the earpiece, a mouthpiece (figures 3, 4, 5, 6, 7), 

Rader and/or Abolfathi et al. teaches the second sound transmittable via the mouthpiece to the processor and a zero or more selectable sound reception modes in a communication system (figures 4, 6, col. 8, lines 27-67 and col. 9, lines 1-3 and lines 43-51 in Rader; and figures 5, 27A, 27B, 28, 29, paragraphs [0044] and [0084]-[0085] in Albolfathi).
Therefore, it would have been obvious to one skilled in the art to provide any processing or receiving modes such as the zero or more selectable sound reception modes, as taught by Rader or Abolfathi et al., in the system of Anjanappa for better providing the desired frequency in the system.
	Regarding claim 14, as broadly claimed, Anjanappa et al. in view of Rader or Abolfathi teaches the zero or more selectable sound reception modes comprising the one or more selectable sound reception modes, wherein the one or more selectable sound reception modes comprising a mouth piece reception mode (figures 4, 6, col. 8, lines 27-67 and col. 9, lines 1-3 and lines 43-51 in Rader; and figures 5, 27A, 27B, 28, 29, paragraphs [0044] and [0084]-[0085] in Albolfathi.
	Regarding claim 20, as broadly claimed, Anjanappa in view of Rader or Abolfathi does not specifically disclose an earpiece comprising a control interface as claimed.  However, the Examiner takes the Office Notice that providing an earpiece in a communication device is known in the art.

Regarding claims 21-22, Anjanappa et al. in view of Rader or Abolfathi teaches a vibratable actuator, wherein when the mouthpiece is worn by the user and the actuator vibrates, audio communication is delivered to the user via bone conduction (figures 3, 4, 5, 6 and 7 in Anjanappa et al., figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and lines 22-30 and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29, paragraphs [0041], [0048], [0053] and [0062] in Abolfathi), wherein the vibratable actuator is vibratable agains a tooth (figures 3, 4, 5, 6 and 7 in Anjanappa et al., figures 4, 5, 6, 8 in Rader; and figures 4, 27A, 27B, 28, 29, in Abolfathi).
Regarding claim 23, as broadly claimed, Anjanappa et al. teaches a communication system comprising an earpiece (earset/headset, figure 7, col. 7, lines 8-12) removably engageable with or in proximity to an ear of a user, wherein first communications are receivable via the earpiece and transmittable to the ear (figure 7, col. 7, lines 8-12), a mouthpiece removably engageable to one or more teeth of the user (figures 3, 4, 5, 6, 7), wherein second communications are receivable via the mouthpiece and transmittable to another user (figure 7).
Anjanappa does not specifically disclose the one or more selectable sound processing modes and/or reception modes as claimed.  However, providing the one or more selectable sound processing modes and/or reception modes in a communication system are well known in the art.
Rader and/or Abolfathi et al. teaches the second sound transmittable via the mouthpiece to the processor and a one or more selectable sound processing modes and/or reception modes in a communication system (figures 4, 5, 6, col. 8, lines 27-67 through col. 9, lines 1-3 and lines 43-
Therefore, it would have been obvious to one skilled in the art to provide any processing and/or receiving modes such as the one or more selectable sound processin modes and/or the one or more selectable sound reception modes, as taught by Rader or Abolfathi et al., in the system of Anjanappa for better providing the desired frequency in the system.
Regarding claim 25, as broadly claimed, Anjanappa et al. in view of Rader or Abolfathi teaches the one or more selectable sound reception modes comprising the one or more selectable sound reception modes, wherein the one or more selectable sound reception modes comprising a mouth piece reception mode (figures 4, 6, col. 8, lines 27-67 and col. 9, lines 1-3 and lines 43-51 in Rader; and figures 5, 27A, 27B, 28, 29, paragraphs [0044] and [0084]-[0085] in Albolfathi.
Regarding claim 28, Anjanappa et al. in view of Rader or Abolfathi teaches a vibratable actuator, wherein when the mouthpiece is worn by the user and the actuator vibrates, audio communication is delivered to the user via bone conduction (figures 3, 4, 5, 6 and 7 in Anjanappa et al., figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and lines 22-30 and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29, paragraphs [0041], [0048], [0053] and [0062] in Abolfathi).  
Regarding claim 29, Anjanappa et al. in view of Rader or Abolfathi teaches the mouthpiece that comprises the actuator (figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and lines 22-30, and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29, paragraphs [0041], [0048], [0053] and [0062] in Abolfathi).
Regarding claim 30, Anjanappa et al. teaches a method of providing two-way communication comprising receiving a sound via an earpiece and/or a mouthpiece (figures 3, 4, 
Rader and/or Abolfathi et al. teaches a communication system comprising receiving sound via a transmitter assembly outside the mouthpiece, an earpiece and/or mouthpiece (figures 1, 3, 4, 5, 6, col. 6, lines 50-67, col. 9, lines 38-51 in Rader; and figures 4, 27A, 27B paragraphs [0044] and [0079]-[0083] in Albolfathi).  
Since Rader or Abolfathi does not restrict any form for the transmitter assembly and Rader does teach a microphone or the sound received at the earpiece; it therefore would have been obvious to one skilled in the art to provide the microphone, the speaker and/or transducer assembly in any piece such as the earpiece in the system of Anjanappa et al., wherein when the sound is received via the earpiece, the audio data is wirelessly transmittable from the earpiece to the mouthpiece for greater application and depending on the desired frequency characteristics in the system.
Regarding claim 32, Anjanappa et al. in view of Rader or Abolfathi teaches the method comprising selecting the earpiece to receive sound or selecting the mouthpiece to receive sound, or selecting the earpiece and the mouthpiece to receive sound (figures 3, 4, 5, 6, 7 in Anjanappa et al.; figures 1, 3, 4, 5, 6 in Rader; and/or figures 4, 27A, 27B in Albolfathi).

Therefore, it would have been obvious to one skilled in the art to provide the attenuating the sound received by the earpiece if the sound received exceeds a threshold level in the system of Anjanappa et al. in view of Rader or Abolfathi for better controlling the sound and providing a comfortable level to the user.
Regarding claim 35, Anjanappa et al. in view of Rader or Abolfathi teaches the method comprising wirelessly transmitting audio data from the earpiece to the mouthpiece, and/or wirelessly transmitting audio data from the mouthpiece to the earpiece (figures 3, 4, 5, 6, 7 in Anjanappa et al.; figures 1, 3, 4, 5, 6 in Rader; and/or figures 4, 27A, 27B in Albolfathi).  
Regarding claim 36, Anjanappa et al. in view of Rader or Abolfathi teaches the method comprising wired or wirelessly transmitting and/or receiving communications via the earpiece and/or via the mouthpiece (figures 3, 4, 5, 6, 7 in Anjanappa et al.; figures 1, 3, 4, 5, 6 in Rader; and/or figures 4, 5 in Albolfathi).  
Regarding claim 37, Anjanappa et al. teaches the mouthpiece that is removably engageable to one or more teeth of the user (figures 3, 4, 5, 6).
Regarding claim 38, Anjanappa et al. in view of Rader or Abolfathi teaches the method comprising vibrationally conducting the sound through one or more teeth of a user via the mouthpiece (figures 3, 4, 5, 6 in Anjanappa et al., figures 4, 5, 6, 8, col. 8, lines 63-67 through col. 9 lines 1-3 and col. 10, lines 1-18 in Rader; figures 4, 27A, 27B, 28, 29 in Abolfathi).

Claims 3-7, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Anjanappa et al. (US 7,486,798) in view of Rader (US 8,433,080) an/or Abolfathi et al. (US 2009/0149722) as applied to claims 2, 23 and 30 above, and further in view of Cummins et al. (US 4,887,299).
Regarding claims 3, 7 and 24, as interpreted in a different manner, Anjanappa in view of Rader or Abolfathi does not specifically disclose the one or more selectable sound processing modes comprising at least one of a gain mode, a unity gain mode and an attenuation mode, and the earpiece being configured to provide noise protection, to dampen sound or to cancel sound as claimed.  However, providing a gain, a unity gain mode or attenuation mode in the processing modes and providing the earpiece being configured to provide noise protection, to dampen sound or to cancel sound in a hearing system are known in the art.
Cummins et al. teaches a hearing aid system comprising the selectable sound processing modes comprising a gain mode or attenuation mode and the earpiece that is configured to provide noise protection, to dampen sound or to cancel sound (see figures 2-3 and col. 4, lines 49-54, col. 6, lines 23-42 and col. 7, lines 11-33).
Therefore, it would have been obvious to one skilled in the art to provide any modes in the processing modes such as the gain mode, the unity gain mode or the attenuation mode, and to control or provide noise protection, as taught by Cummins, in the system of Anjanappa et al. in view of Rader or Abolfathi for better controlling noise, providing more comfortable to the user and providing the desired frequency characteristics in the system.

Regarding claim 6, Anjanappa et al. in view of Rader or Abolfathi and Cummins teaches the earpiece comprising one or more selectable sound processing modes (figures 4, 6, col. 8, lines 27-67 and col. 9, lines 1-3 and lines 43-51 in Rader; and figures 5, 27A, 27B, 28, 29, paragraphs [0044] and [0084]-[0085] in Albolfathi and figures 1, 2 in Cummins).
Regarding claim 31, Anjanappa in view of Rader or Abolfathi does not specifically disclose the method further comprising applying a gain mode, a unity gain mode or an attenuation mode as claimed.  However, providing a gain, a unity gain mode or attenuation mode in a hearing system or two-way communication system is known in the art.
Cummins et al. teaches the method and the apparatus of a hearing aid system comprising a gain mode or attenuation mode (see figures 2-3, col. 6, lines 23-46 and col. 7, lines 11-33).
Therefore, it would have been obvious to one skilled in the art to provide any modes in the processing modes such as the gain mode, the unity gain mode or the attenuation mode, and to control or provide noise protection, as taught by Cummins, in the system of Anjanappa et al. in view of Rader or Abolfathi for providing more comfortable to the user and the desired frequency characteristics in the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

HL
July 30, 2021